            Case 2:10-cr-00233-GEKP Document 92 Filed 08/31/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                     f

UNITED STATES OF AMERICA                                 CRIMINAL ACTION


       v.

JAMES H. DENNIS                                           No. 10-233-1

                            iV            ORDER

       AND NOW, this     JI:   day of August, 2020, upon consideration of Mr. Dennis's motion

to modify his sentence pursuant to 18 U.S.C. § 3852(c)(l)(A) (Doc. No. 90), his motion for a

judicial recommendation (Doc. No. 83), and the responses thereto (Doc. Nos. 85, 89), it is

ORDERED that the motions (Doc. Nos. 83 and 90) are DENIED.
